Citation Nr: 1411094	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for recurrent ingrown toenail of the left great toe.  

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to an initial compensable rating for perforation of right tympanic membrane. 

5.  Entitlement to an initial compensable rating for ganglion cyst, left wrist.

6.  Entitlement to an initial compensable rating for surgical scar, right foot.    




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from November 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs Regional Office (RO) in Fargo, North Dakota.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran suffers from bilateral tinnitus, and the Veteran's tinnitus is causally related to service. 

2.  The evidence of record shows that the Veteran suffers from a recurrent ingrown toenail of the left great toe, and the Veteran's recurrent ingrown toenail of the left great toe is causally related to service.  

3.  The evidence of record shows that while the Veteran did suffer a back injury during service, the Veteran was not diagnosed with a current back disability for VA purposes. 

4.  The evidence of record shows that the Veteran is already in receipt of the maximum scheduler rating for perforation of right tympanic membrane. 

5.  The evidence of record shows that the Veteran's range of motion is not impeded to a degree sufficient to warrant a compensable rating for ganglion cyst, left wrist.

6.  The evidence of record shows that the Veteran's surgical scar, right foot is nontender, barely visible, and measures 1 cm x 0.5 cm. 


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for recurrent ingrown toenail of the left great toe is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for a back condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.  The criteria for an initial compensable rating for the service-connected perforation of right tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6211 (2013).

5.  The criteria for an initial compensable rating for service-connected left wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.21, 4.71a, 4.118, Diagnostic Code 5215, 7801, 7819 (2013).

6.  The criteria for an initial compensable rating for the service-connected surgical scar, right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.21, 4.118, Diagnostic Codes 7802, 7805 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain "chronic conditions," such as arthritis, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  Only "chronic conditions," as defined by regulation and inclusive of arthritis, can be service-connected solely on the basis of continuity of symptomatology from service to the present (irrespective of the establishment of a causal nexus between a current disability and service).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

Tinnitus

In the current case, the Veteran asserted during a May 2010 VA examination that she has bilateral tinnitus which she alleges to have been present since her "first deployment to Cyprus which was in 2003." She asserted that it developed "when she worked on the flight line."  The examiner noted that the Veteran did not report ringing of the ears on post-deployment health assessments dated April 26, 2003 and June 15, 2004.  The examiner stated that "given this conflicting information an opinion on tinnitus cannot be provided without resort to mere speculation." 

With regard to the Veteran's testimony, the Board acknowledges that the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").  However, the Court has also held that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Tinnitus is a ringing in the ears, and is uniquely identifiable to the Veteran through her senses.  The Veteran is competent to report experiencing tinnitus, and this is confirmed in the May 2010 VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Veteran reported at a May 2010 VA audiology examination that she had been experiencing tinnitus since her first deployment.  The opinion as to a diagnosis of tinnitus, which, as something that can only be perceived by the senses of the Veteran, is, in fact, something on which the Veteran is competent to report.  See Barr at 303.  With respect to etiology, the Veteran has stated that the onset was during her time working next to the flight line.  While she has attributed this to noise exposure, the Board notes that she is not competent to make an opinion on etiology, as that is something that is "medical in nature" (which would require medical expertise).  See Jandreau at 492.  The Veteran further alleges that the tinnitus is constant in nature.  

The May 2010 examiner noted that she could not give a definitive opinion on whether or not the Veteran's tinnitus was related to acoustic trauma sustained in service.  Essentially, the opinion was based on the fact that no assessment of tinnitus was present in the Veteran's service treatment records.  This opinion is bare and conclusory, as the mere fact that symptoms were not documented in service is not, in itself, a sufficient supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304.

In any event, regardless of what was documented in service, the Veteran has reported that she first experienced tinnitus while in active service.  As noted, she is competent to make such a diagnosis.  Further, there is nothing in the record which would cast doubt on the Veteran's credibility.  

Accordingly, in this case, there is competent and credible evidence indicating that current bilateral tinnitus first manifested in active service.  There is no evidence of any significant probative value against this contention, and thus, the claim is granted. 

Recurrent ingrown toenail of the left great toe

The Veteran asserts that she suffers from recurrent ingrown toenails that occurred after she had surgery to remove the toenail of the left great toe.  The Veteran had surgery to remove the toenail because she experienced an infection and numbing of the toe after suffering a trauma to the toe. 

Service treatment records include several references to trauma and removal of the Veteran's left great toenail.  The toenail was removed due to pain, presence of pus, blue/black discoloration of the nail, foul smell, and yellow drainage under the nail, for approximately two weeks.  The toenail was infected and removed without complications in September 2004. 

The Veteran had a VA examination in May 2010.  The examiner diagnosed the Veteran with "ingrown toenail to the left great toe, with no signs of infection."  The examiner reported that the Veteran sustained trauma to the nail on the left great toe.  "Because of the pain, the toenail was surgically removed.  It regrew ever since that time, the toenail becomes ingrown on the lateral side."  The examiner stated that the Veteran tries to dig out the ingrown toenail on her own every two weeks.  The Veteran experiences pain for "a couple of days until it heals, and then she has no pain to the toenail for approximately two more weeks until the nail regrows." The Veteran denies any signs of infection such as redness or drainage.  However, "when the discomfort is present, it is somewhat more difficult to walk or stand; however, she does not have any limitations on walking or standing." The examiner stated that the "toenail on the left great toe is somewhat thickened but is not yellow.  No fungus suspected."  The examiner reported that there is slight evidence of an ingrown toenail on the lateral aspect of the great toenail.  No erythema or drainage noted upon examination.  There was no tenderness with palpitation of the entire toe or toenail.  The examiner stated "[i]t does appear that this toenail likely becomes ingrown every so often and needs to be thinned and trimmed.  Sensation to the toe is intact."  The Veteran has not missed any work due to her left great toe condition.  

The Board notes that the Veteran's service treatment records indicate that she suffered trauma to her left great toe and the Veteran had to have the toenail removed as a result of that trauma.  Additionally, the Board notes that the claims file does not include a separation examination due to no fault of the Veteran, and that the medical examiner diagnosed the Veteran with an ingrown toenail that recurs about every two weeks.   

Accordingly, in this case, there is competent and credible evidence indicating that the left great toe condition is proximately caused by active service.  There is no evidence of any significant probative value against this contention, and thus, the claim is granted.  The extent of the disability is not before the Board.

Back Condition 

The Veteran contends that she has a "lower back condition" that is directly related to lifting objects during service.  

Service treatment notes include several April 2005 references to the Veteran's back condition.  One stated that there were no previous complaints of back pain.  The Veteran reported that she had been working for two days to lift, clear, and remove wet objects while "helping mobility."  The physical therapist noted that there was some limitation of range of motion.  Another record, dated in April 2005, the Veteran reported that she had back pain after she had to remove objects when a sprinkler system malfunctioned.  The record indicated that the low back pain radiated up the Veteran's spine.  The Veteran had experienced significant pain as, "the pain was very bad, felt like [I] couldn't get out of bed.  Any side to side forward bending made symptoms worse."  The Veteran denied any numbness or tingling.  The Veteran was proscribed back rest, heat, and medicine.  A record from later in April 2005 indicates that the Veteran reported that her back pain was getting worse.  She described it as a lifting injury.  She reported "flank and lower back pain" since her injury, that is exacerbated by twisting actions.  The examiner reported that the Veteran is able to touch her toes and sit at a desk for her normal duties.  The Veteran reported "pain 0/10 at rest and 8/10 when twisting to right." The Veteran denied pain shooting down legs or weakness, but stated that pain sometimes radiated up her spine.  The Veteran reported no urinary symptoms. 

A May 2005 record indicates that the Veteran had pain across her lower back, and shooting pain up her back.  The Veteran reported no weakness, numbness, nor tingling.  The Veteran reported constant pain of at least 8 out of 10 and 10 at its worst.  The patient denied any bladder or bowel issues.  

The Veteran had a VA examination in May 2010.  The examiner assessed the Veteran as having an "intermittent lumbar strain, not found on today's exam, providing highly probative evidence against this claim.  She does not have any pain on today's exam and no pain with range of motion or exercise.  Therefore, it appears that her decreased range of motion is likely due to inflexibility."  The examiner stated that the Veteran reported that "she recalls injuring her lower back after a fire alarm went off.  The sprinklers flooded the building that she was working in and they had to move out furniture and other supplies."  The examiner stated that the Veteran reported that she remembered "having some instant low back pain when lifting.  She was evaluated and given pain medications" that proved ineffective.  The Veteran described a flare-up that occurred approximately six months ago and lasted for about two weeks.  The Veteran reported that she "was lifting some material at work, and as she went to set it down, she felt an instant sharp low back pain.  She did not miss any work but was given other duties for those two weeks."  The Veteran works at a county jail and typically does security.  During the flare-up the Veteran did some light office work.  The Veteran has not had any flare-ups since that time.  The Veteran stated that her back pain occurs every couple of months.  The examiner reported that "[b]etween that time, she does not have any lower back pain.  The back pain seems to be aggravated with repetitive bending and lifting.  It also seems to be aggravated when she sits up too straight.  Slouching improves the pain.  There are no other relieving factors."  The Veteran also noted "intermittent pain to the posterior left and right leg that stops above the knee level."  The Veteran denied any loss of bowel or bladder control as well as denied any numbness or tingling to the legs.  The examiner stated that the Veteran "is able to perform all of her activities of daily living."  

Further, the examiner stated that upon examination, there is no tenderness noted with palpation of the lumbar spine or the paraspinous muscles.  No evidence of atrophy or spasms nor SI joint tenderness noted.  The examiner reported that "[l]ower extremity strength is 5/5 and symmetric.  Patellar and ankle reflexes are 2+ and symmetric.  Sensation to both feet is intact.  Heel tap is negative bilaterally.  Straight leg raise is negative in the supine and upright position."  The examiner noted that the Veteran is able to walk on her heels and toes without difficulty.  Regarding range of motion, the examiner stated:

Pre-exercise active forward flexion 60 degrees, extension 18 degrees, left lateral flexion 28 degrees, right lateral flexion 35 degrees, left lateral rotation 25 degrees, and right lateral rotation 25 degrees.  The Veteran appeared very stiff with flexion and extension and when asked, she reports that she has never been very flexible.  She did not have any pain with above measurements.  Ten repetitions of exercise to the lumbar spine were performed.  There was no evidence of pain, weakness, incoordination, fatigability, lack of endurance, or flare-ups.  Post exercise active forward flexion 30 degrees and extension 32 degrees.  Once again, there was no evidence of pain, but she just appeared stiff.  Left lateral flexion 25 degrees, right lateral flexion 25 degrees, left lateral rotation 20 degrees, and right lateral rotation 20 degrees.  Passive range of motion remained the same in the above parameters.

As noted above, the examiner determined that the Veteran's reduced range of motion is "likely due to inflexibility."  Importantly, a back disability was simply not indicated.  The examiner failed to find a current back disability for VA purposes upon examination.  

The Board notes that the Veteran experienced a back injury during service as well as currently experiences decreased range of motion.  However, the May 2010 VA examination did not diagnose the Veteran with a current back disability for VA purposes.  The service and post-service medical records only provide more evidence against this claim, failing to indicate a chronic back "disability" for VA purposes, outweighing the Veteran's contentions.  In this regard, while the Veteran has cited back pain, this is a symptom, not a disability for VA purposes.  At this time, the best evidence in this case does show a back disability for VA purposes at this time.     

As the Veteran was not diagnosed with a current back disability for VA purposes, a nexus between the non-existent disability for VA purposes and the Veteran's conceded injury in-service could not be made.  Accordingly, the claim must be denied. 

Increased Initial Ratings 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Perforation of right tympanic membrane

The Veteran was granted service connection for perforation of right tympanic membrane in a June 2010 ratings decision, with an effective date of February 4, 2010.  The RO noted that although perforation of the right tympanic membrane was not specifically claimed, this condition is intertwined with the Veteran's hearing and ear issues.  

Perforation of the tympanic membrane is rated under Diagnostic Code 6211.  Under this code a 0 percent disability rating is the maximum rating allowable under this diagnostic code.  38 C.F.R. § 4.87.  

Accordingly, it is impossible to grant a higher rating than 0 percent for the Veteran's service-connected perforation of the tympanic membrane.  The Board has considered other criteria, but the service and post-service evidence of record simply does not indicate a basis to award the Veteran compensation for this problem, at this time.  The claim must be denied.    

Ganglion cyst, left wrist

The Veteran was granted service connection for ganglion cyst, left wrist which was evaluated as 0 percent disabling in a June 2010 ratings decision, with an effective date of February 4, 2010.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

The Veteran had a May 2010 VA examination at which the examiner reported that "[g]anglion cyst to the left wrist, not found on today's exam.  It was proven by MRI that [the Veteran] has a ganglion cyst and it is most likely that this cyst comes and goes and causes some discomfort as the [V]eteran reports."  

Such a report, overall, provides highly probative evidence against this claim, failing to even indicate the existence of the disability at that time. 

The Veteran is left handed.  The Veteran had previously had an MRI of the left wrist in October 2003 that showed what appeared to be a ganglion cyst.  The Veteran could not have the cyst removed because of its close proximity to some tendons.  Subsequently, the cyst has continued to come and go and is located on the ventral aspect of the wrist towards the radial side.  The examiner noted that "[s]ome days [the cyst] is not palpable at all, and other days it is quite painful.  When the cyst is present, it normally lasts for a few days and then decreases in size."  The examiner noted that "last week the cyst was very large and caused a significant amount of pain to [the Veteran's] wrist and hand."  The Veteran reported that her pain is aggravated with lifting when the cyst is present.  When the cyst regresses in size, there is no pain at all.  The Veteran is able to perform her activities of daily living when the pain is present and tends to mostly use her right hand.  She has not missed any work due to this condition.  The examiner also noted that, there is "[n]o erythema or edema noted to the left wrist.  De Quervain's is negative.  No palpable bony abnormalities noted.  No pain with palpation of the dorsal aspect of the wrist."  The examiner stated there was some slight tenderness with palpation of the ventral side of the wrist on the radial side.  However, there were no palpable cysts noted upon examination and no pain with resisted dorsiflexion or palmar flexion.  

The May 2010 examination also included range of motion testing.  The examiner noted that [p]re-exercise active palmar flexion 70 degrees, dorsiflexion 62 degrees, radical deviation 22 degrees, and ulnar deviation 38 degrees.  Ten repetitions of exercise to the wrist were performed."  The examiner continued, "[t]here was no evidence of pain, weakness, incoordination, fatigability, lack of endurance, or flare-ups.  Post exercise, active palmar flexion 65 degrees, dorsiflexion 40 degrees, radial deviation 25 degrees, ulnar deviation 35 degrees.  Passive range of motion remained the same in all of the above parameters." 

The Board notes that the current noncompensable rating is appropriate under this diagnostic code.  

The Board concedes that the Veteran does have slightly decreased range of motion; however, it is not within a compensable degree for VA purposes at this time.  As discussed above, normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  The Veteran exhibited pre-exercise palmar flexion of 70 degrees and post exercise palmar flexion of 65 degrees.  The Veteran exhibited pre-exercise dorsiflexion of 62 degrees and post exercise dorsiflexion of 40 degrees.  

A higher ten percent rating would require limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

The Board notes that the Veteran's service-connected ganglion cyst may potentially also be rated under Diagnostic Code 7819 as a benign skin neoplasm.  Diagnostic Code 7819 states that these conditions are to be "rate[d] as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function."  

The Board reviewed every Diagnostic Code and determined that the closest approximation to the Veteran's ganglion cyst condition can be found in Diagnostic Code 7801.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118.

A higher 10 percent rating is not warranted as the Veteran does not have a cyst that "is deep or that cause[s] limited motion in an area or areas exceeding 6 square inches (39 sq. cm.).  A higher 20 percent is not warranted as the Veteran's cyst is not in an area or areas exceeding 12 square inches (77 sq. cm.).  A higher 30 percent rating is not warranted as the Veteran's cyst is not in an area or areas exceeding 72 square inches (465 sq. cm.).  A higher 40 percent rating is not warranted as the Veteran's cyst is not in an area or areas exceeding 144 square inches (929 sq.cm.).  

Accordingly, the claim for a higher initial rating of ganglian cyst, left wrist, must be denied.  

Surgical scar, right foot

The Veteran was granted service connection for surgical scar right foot in a June 2010 ratings decision which was evaluated as 0 percent disabling, with an effective date of February 4, 2010.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The Board considered all Diagnostic Codes and determined that the closest approximation to the Veteran's condition was Diagnostic Code 7802.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

The Veteran had a VA examination in May 2010, the examiner reported that the Veteran's "[r]ight foot condition [was] not found on today's exam. [The Veteran] has a nontender scar with no reoccurrence of plantars warts."  Such a finding only provides highly probative evidence against this claim.  

The examiner noted that there were "no plantar warts noted on the foot today.  She has a scar to the plantar aspect of the foot at the distal second metatarsal head that is barely visible.  It is 1 cm x 0.5 cm.  The scar is nontender to palpation.  There is no tenderness with palpation of the entire right foot."  The examiner also noted that there "is no elevation or depression of the scar.  It is superficial.  It does not affect any range of motion.  She is able to stand up on her toes without any pain.  There is no keloid formation.  There is no adherence to underlying tissue.  The scar is stable."   The examiner also noted that there was no pes cavus or pes planus found.  Sensation of the foot is intact.  Pedal pulses are 2+ and symmetric.  The examiner stated that the Veteran reported that during basic training she had small plantar warts across all of the distal metatarsal heads on both feet.  These warts resolved eventually but then reoccurred to the ball of her right foot and became very painful.  The Veteran was treated with cryo and eventually had the warts surgically removed.  Shortly after the surgery, one of the warts returned and subsequently removed.  The Veteran has not had any reoccurrence since that time.  The Veteran denied any pain to the foot and reported that she is able to walk and stand without any difficulty.  The examiner noted that the Veteran has "a scar to the plantar surface but reports it is nontender.  There are no flare-ups of this condition."  There are no aggravating or relieving factors.    

The Board finds that the current noncompensable rating is warranted as the examiner noted that the scar was "superficial" and did not cause any loss of range of motion or pain.  The size of the scar was measured as 1 cm x 0.5 cm. 

A higher 10 percent rating would require a superficial scar that does not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater. 

Accordingly, the Veteran's claim for a compensable rating for surgical scar right foot, must be denied. 

The Board notes that in cases where a Veteran's service treatment records are through no fault of her own, unavailable, a heightened duty exists to explain its findings and conclusions for any adverse decision rendered without these records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365; O'Hare, 1 Vet App. at 365; Layno v. Brown, 6 Vet. App. 469 (1994).  

It is noted that there is no separation examination present in the claims file.  A VA memorandum dated April 6, 2010, indicates that a formal finding on the unavailability of service treatment records (STR) was made.  As referenced above, where a Veteran's service treatment records are through no fault of her own, unavailable, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365; O'Hare, 1 Vet App. at 365; Layno v. Brown, 6 Vet. App. 469 (1994).  

In reaching the above determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in the Veteran's service connection claim for a back condition and her increase initial ratings claims because the preponderance of the evidence is against the Veteran's claims.   38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the noncompensable ratings fully contemplate the severity of the disorders at this time, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); See also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Veteran was provided with VCAA notice in February 2010. 

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars of the United States, and that group is presumed to have knowledge of what is necessary to substantiate a claim for service connection and increased ratings.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Veteran has been provided with a VA examination to address etiology with respect to her asserted service connected disabilities and increased ratings claims.  As discussed in detail above, this report thoroughly discusses the nature, severity, and etiology of the Veteran's contended disability picture. 

Accordingly, it is adequate to resolve the issue of service connection and severity of disability.  Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for recurrent ingrown toenail of the left great toe is granted.  

Entitlement to service connection for a back condition is denied. 

Entitlement to an initial compensable rating for perforation of right tympanic membrane is denied. 

Entitlement to an initial compensable rating for ganglion cyst, left wrist is denied. 

Entitlement to an initial compensable rating for surgical scar, right foot is denied.     


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


